Title: To John Adams from Hendrick W. Gordon, 28 June 1813
From: Gordon, Hendrick W.
To: Adams, John



Dear Sir,
Boston June 28th 1813

It has been said by some persons, with a view to make many believe it, “that His Excellency John Quincy Adams our Minister in Russia has written to his Father the late President of the U.S. a letter which came by the way of Halifax & recently received, in which he says “the war in which the U.S. are engaged” is unncessary and unjust.”
For myself I do not beleive that he has written any thing to that effect. I wish to be able to say to my informant that it is not true, but I have no design or wish to make any publick use of any reply that you may be pleased to make to this letter, unless you should expressly allow it.
I have the honor to be / with great Respect, / Dear Sir, your most / Obedient and much / Obliged Hum Servt HW Gordon

